Title: From Thomas Jefferson to John Wayles Eppes, 10 June 1822
From: Jefferson, Thomas
To: Eppes, John Wayles


Dear Sir
Monticello
June 10. 22.
I have been so late in getting my tobo to market that I have not been able sooner to remit you the 1st year’s interest. so dilatory are the means of the farmer & planter. Francis wrote me that you were  willing I should import for him (with some books I am importing for myself from London) Thomas’s Coke Littleton & Bacon’s abridgment. these are dear books and with the loss by exchange, duties, freight & other charges will cost as follows. £ about.Bacon’s abridgment 7. vols bound7–7Thomas’s Coke Lit. 3 vols unbound £4–4, binding 15/4–19DL12–6=54.67Exchange is I believe @ about 12½ p.c.6.83duties & custom house charges about 18. p.c.9.84freight, port duties Etc about 10. p.c.5.4676.80order inclosed on B Peyton163.20240.according to this the Bac’s abridgment costs 45.89 D it’s American price is 50.D.the Coke Lit. costs 30.91 it cannot be bought in this country. according to the above statement I inclose you an order for 163.20 D on Colo Peyton which with the 76.80 cost of the books makes a year’s interest. I hope the return of genial weather will reestablish your health present me respectfully to mrs Eppes and accept for yourself assurances of my affectionate friendship & respect.Th: Jefferson